


110 HR 5219 IH: To authorize appropriations for the seafood inspection

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5219
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To authorize appropriations for the seafood inspection
		  regime of the Food and Drug Administration.
	
	
		1.Authorization of
			 appropriations for seafood inspection regime of FDAFor the purpose of implementing the seafood
			 inspection regime of the Food and Drug Administration, there is authorized to
			 be appropriated $6,750,000 for fiscal year 2009.
		
